Holmes, J.,
concurring. I view the stance of this case differently than the other members of this court. At the outset, I am constrained to state that all parties have treated the issue presented as by way of a final appealable order, and have briefed the issues accordingly. The court of appeals accordingly approached and determined the merits. This court in like manner should determine the issues presented rather than sua sponte raising the question of appealability.
However, approaching the question of the finality of the order for purposes of appealability, I feel that when the trial court separated the question of the identity of the driver of the vehicle from the issue of liability, such determination by the jury thereon with an appropriate entry would have been a final appealable order. I believe that such a determination of this distinct branch of the case determined the plaintiff’s action against the defendants and prevented a judgment for the plaintiff. In accord with the elements of R.C. 2505.02, this could have been a final appealable issue.
*98However, in this case, as noted by the majority opinion, there was more than one claim for relief; there yet remain the issues of liability and damages to be determined within the defendants’ counterclaims. I conclude this would require a consideration of the mandates of Civ. R. 54(B), which as noted in the majority opinion, “provides a procedure for dealing with the situation where ‘some * * * distinct branch’ of a case is adjudicated but the whole case is not determined.”
As noted previously, some distinct branch of this case was determined — the identity of the driver of the automobile.
It appears here that the trial court did not specifically consider whether he should enter a final appealable order as to one of the number of claims within the action. At least there is nothing in the file to indicate that he was asked to make any express determination of finality within the order as required by the language of Civ. R. 54(B). The so-called magic move of making an express determination that “there is no just reason for delay” was not upon the trial court’s order.
Whether or not it would be an abuse of discretion for the trial court to refuse to enter such an order must wait another day. However, under the stance of this case, I would reverse and remand to the trial court for an appropriate consideration of entering such an appealable order pursuant to Civ. R. 54(B).